Case: 4:21-cr-00303-MTS-SPM Doc. #: 7 Filed: 05/13/21 Page: 1 of 1 PageID #: 12

                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Eastern District of Missouri

                                                  Violent Crime Unit

 MICHAEL A. REILLY                                Thomas Eagleton U.S. Courthouse     OFFICE: 314-539-2200
 Assistant United States Attorney                 111 S. 10th Street, Rm. 20.333      DIRECT: 314-539-7723
                                                  St. Louis, MO 63102                 michael.reilly2@usdoj.gov



                                                    May 13, 2021

Mr. Gregory J. Linhares
Clerk, United States District Court
111 South Tenth Street
Saint Louis, Missouri 63102

                                    Re:     United States v. Michael Avery
                                    Case No. 4:21 CR 303 MTS SPM
                                    Lift of Indictment Suppression

Dear Mr. Linhares:

The Indictment filed in the above-referenced matter was suppressed pending apprehension of the
defendant. The reason for suppression no longer exists. Therefore, we respectfully request that the
suppression of the Indictment be lifted.

Please do not hesitate to contact me if you have any questions or require additional information.



                                                                  Very truly yours,

                                                                  s/Michael A. Reilly
                                                                  MICHAEL A. REILLY, #43908(MO)
                                                                  Assistant United States Attorney
